DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-16, 18, 19, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (2016/0069644) in view of Gordon (7194204) and further in view of Wilson (5388005).
In reference to claim 1, Bell discloses a system for a weapon comprising:
a rangefinder mounted on weapon (paragraph 285, “rangefinder”; paragraph 200);
a scope operatively coupled to the rangefinder (figures, e.g. figure 14C-2; paragraph 285, “scope”),
wherein the scope is manually configured to initially frame an object that is moving (paragraph 285 makes clear that the user may manually aim the scope at a target, and thus, initially frame the target; paragraph 251 makes clear that the system can be used for moving targets),
wherein the rangefinder is configured to determine a distance to an object and provide the distance information to the scope that is indicative of the distance to the object (paragraph 251 makes clear that the processor periodically updates the relative point of aim coordinate-point of impact coordinate positions, and thus, the rangefinder clearly provides the processor with periodically determined distance information; this conclusion is further supported by figure 14C-1 and paragraph 198, which make clear that the rangefinder is part of the ballistic parameter device; paragraphs 248 and 249, which make clear that ballistic parameters, e.g., distance, are used by the processor to determine relative point of aim coordinate-point of impact coordinate positions); and
wherein the scope automatically zooms-in in response to the distance information provided by the rangefinder, in accordance with the system’s programming, and automatically zooms-out in response to the distance information provided by the rangefinder, in accordance with the system’s programming (paragraph 82 discloses that a point of impact coordinate (POIC) is associated with a set of parameters (SOP); paragraph 82 provides an exemplary SOP that includes distance, wind speed, and temperature; paragraph 240 makes clear that a plurality of POICs can be recorded by the system; paragraph 278 discloses that a shooter can record a preferred zoom-magnification/focus setting for each recorded (POIC); paragraph 285 makes clear that the system can perform auto-zoom-focus that is based on distance indicated by a rangefinder and the POICs and associated zoom-magnification/zoom settings, i.e., visual settings, which are either recorded by a user or obtained via software or shareware downloads).

Thus, Bell discloses the claimed invention, except for (1) wherein the scope constitutes a recording device that comprises a camera, wherein the camera is mounted on a weapon and (2) wherein the automatic zoom zooms-in when the object has moved away from the camera and zooms-out when the object has moved closer to the camera.
Regarding (1), Gordon teaches that it is known to configure a scope as a camera, in order to allow a user to capture still images and video of the field of view of the scope (abstract; column 6, second paragraph). Thus, it would have been obvious to a person of ordinary skill in the art to configure the scope of Bell as a camera, in order to allow a user to capture still images and video of the field of view of the scope.
Regarding (2), Wilson teaches that it is known to be generally desirable to zoom-in on a target as the distance between the target and user increases and to zoom-out from a target as the distance between the target and the user decreases, in order to maintain a scope picture that facilitates effective aiming (column 1, lines 15-23). Further, it is reiterated that the scope of Bell is disclosed as automatically zooming-in in response to the distance information provided by the rangefinder, in accordance with the system’s programming, and automatically zooming-out in response to the distance information provided by the rangefinder, in accordance with the system’s programming, as set forth above. Bell does not provide an exhaustive list of specific programming instructions, since the system is flexible enough to be programmed in a great number of ways (see above-cited portions of Bell). Thus, it would have been obvious to one of ordinary skill in the art to program the scope system of Bell such that it automatically zooms-in in response to the distance information provided by the rangefinder indicating that the object has moved away from the camera, and automatically zooms-out in response to the distance information provided by the rangefinder indicating that the object has moved closer to the camera, in order to maintain a scope picture that facilitates effective aiming.

In reference to claims 2 and 3, Bell in view of Gordon and further in view of Wilson (“the modified Bell”) makes obvious the claimed invention (Bell, paragraph 172 and 203, “wired-based link or a wireless link,” “wired or wireless links”).

In reference to claim 4, the modified Bell makes obvious the claimed invention, since Bell makes clear that the rangefinder may be made non-integral with the scope (paragraph 198, rangefinder 610).

In reference to claim 5, the modified Bell makes obvious the claimed invention, since the rangefinder may be integrated as a part of the camera and, thus, would be triggered by powering on the camera (Bell, a person of ordinary skill in the art would at once envisage that the components, e.g., the rangefinder, gps, etc., of the scope, i.e., the scope being the camera in the modified Bell, would be activated upon powering on of said scope; Bell, paragraph 172)

In reference to claims 12 and 14, the modified Bell makes obvious the claimed invention (Bell, figures 13C-1 and 14C-2 both show that the scope can transmit captured images to wearable devices; Gordon also discloses that the camera can transmit images as claimed in column 9, first paragraph).

In reference to claim 13, the modified Bell makes obvious the claimed invention (Bell, paragraph 116, “bows”).

In reference to claim 15, the modified Bell makes obvious the claimed invention (Bell, at least paragraph 113 and 114, elevation and windage).

In reference to claims 16, the modified Bell makes obvious the claimed invention (rangefinder and camera are part of a handheld system, i.e., the entire system including the rifle is handheld). Further, either device is capable of being used by itself to, e.g., take a range reading or take a photograph.

In reference to claim 18, the modified Bell makes obvious the claimed invention (Bell, transceiver being the TX/RX 600 in figure 14C-1, and paragraph 183 disclosing helmet mounted display 388-O).

In reference to claim 19, the modified Bell makes obvious the claimed invention, except Bell fails to explicitly state the optical elements in adjustment tube 152 are lenses (paragraph 120). However, the examiner takes Official Notice that it is well known for the adjustment tube (erector tube) to contain a plurality of lenses that move with said tube in order to erect an image and allow for windage and elevation adjustment. Thus, it would have been obvious to a person of ordinary skill in the art to form the optical elements in the adjustment tube of Bell as lenses, in order to erect an image and allow for windage and elevation adjustment. It is noted that such lenses would move independently of the outer housing of the camera (the erector tube is located inside said outer housing and moves independently relative thereto). Further, it is noted that the camera of Bell can rotate almost 360 degrees to track a moving target (paragraphs 20, 25, 178-182, “gimbal”, e.g., elements 388-B or 388-D).

In reference to claim 21, the modified Bell makes obvious the claimed invention, as set forth above in the reference to claim 1 (also see Bell, para. 278 and 285).

In reference to claim 24, the modified Bell makes obvious the claimed invention, as set forth above (also Bell, para. 116).

Claims 17, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Bell further in view of Zimmer.
In reference to claims 17 and 22, the modified Bell makes obvious the claimed invention, except for wherein the rangefinder and the camera are both configured to be mounted to the weapon with a sight line of the rangefinder to the object and a sight line of the camera to the object differing from an aiming sight line of the weapon to the object. It is noted that the rangefinder and camera of the modified Bell are both mounted to the weapon and have differing sight lines, as set forth above. Further, Zimmer teaches that it is known provide a weapon with a sight having a different line of sight than a scope of the weapon when the sight of the weapon is being looked through, in order to provide enhanced aiming capability via multiple aiming options (figure 5, sight 250). Thus, it would have been obvious to a person of ordinary skill in the art to provide the weapon of Bell with an aiming sight, like that of Zimmer, having a different line of sight than the camera (the scope of the modified bell comprises the camera) and the rangefinder (the rangefinder of Bell has its own sight line) when the sight of the weapon is being looked through, in order to provide enhanced aiming capability.

In reference to claim 20, the modified Bell in view of Zimmer makes obvious the claimed invention (the camera of the modified Bell will clearly have a “similar field of view” relative to the aiming sight (weapon sight), since the field of view of the camera is adjustable and the weapon sight and camera are close to one another and arranged parallel, i.e., aligned; the term “similar” renders the claim limitation rather broad, as the examiner considers similar fields of view as having only some overlap, and both fields of view are used for aiming downrange.

Claims 9 and 23 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Bell further in view of Lacorte.
In reference to claim 23, the modified Bell makes obvious the claimed invention, except for wherein a trigger of the rangefinder, when pressed, causes the rangefinder to continuously determine the distance to the object. It is noted that the rangefinder of the modified Bell does provide the camera with the distance information indicative of a determined distance. Further, Lacorte teaches that it is known to provide a rangefinder with a trigger that causes the rangefinder to continuously determine a distance to a target when pressed, in order to allow for dynamic ranging of a target that provides up-to-the-moment range data for the target, e.g., if the target is moving, the range will be changing (or if the target is large, portions of said target may be disposed at different ranges; paragraph 19, esp. last). Thus, it would have been obvious to a person of ordinary skill in the art to provide the rangefinder of Bell with a trigger that causes the rangefinder to continuously determine a distance to a target when pressed, and provide said continuously determined distance information to the camera, in order to allow for dynamic ranging of a target that provides up-to-the-moment range data for the target, e.g., if the target is moving, the range will be changing (or if the target is large, portions of said target may be disposed at different ranges).

In reference to claim 9, the modified Bell makes obvious the claimed invention, as set forth above in the reference to claim 23. It is noted that a rangefinder that continuously monitors target range will determine multiple distances to the target in a sequential manner, e.g., if the target is moving, the range will be changing (or if the target is large, different portions of said target may be disposed at different ranges, and the rangefinder will determine multiple distances as it is swept across said different portions).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641